Citation Nr: 1745384	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  17-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York City, New York


THE ISSUE

Entitlement to an effective date prior to November 6, 2008 for the award of service connection for degenerative changes of the lumbar spine.


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from August 1977 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York, which granted entitlement to service connection for degenerative changes of the lumbar spine and assigned a  initial 10 percent rating, effective from November 6, 2008, and a 40 percent rating, effective from July 15, 2016.  The Veteran disagreed with the assigned effective date and a statement of the case (SOC) was issued in January 2017.  He perfected a timely appeal in January 2017.

The December 2016 rating decision also granted service connection for radiculopathy of the left and right lower extremities and assigned separate 10 percent ratings to each, effective from July 15, 2016.  These issues were addressed in the January 2017 SOC.  However, in his January 2017 VA Form 9, the Veteran expressed his intent to appeal only the assigned effective date for his service-connected back disability.  An appeal as to the claims of entitlement to earlier effective dates for the award of service connection for radiculopathy of the right and left lower extremities has therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2016) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, these issues are not in appellate status and will be addressed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


FINDINGS OF FACT

1.  In a final March 1985 decision, the Board denied entitlement to service connection for a back disability.  That decision was final on the date stamped on the face of the decision.
2.  In an unappealed June 2008 decision, the Board determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a back disability.  That decision was final on the date stamped on the face of the decision.

3.  The Veteran's application to reopen the low back disability claim was received by VA on November 6, 2008.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to November 6, 2008, for the award of service connection for degenerative changes of the lumbar spine are not met.  38 U.S.C.A. §§ 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on an original claim or a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Generally where evidence requested in connection with an original claim or a claim to reopen is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Here, the Veteran contends that he is entitled to an effective date earlier than November 6, 2008, for the grant of service connection for degenerative changes of the lumbar spine.

The Veteran initially filed a claim of entitlement to service connection for a back condition in December 1983.  His claim was denied in a February 1984 rating decision.  He filed a notice of disagreement (NOD) in June 1984; a statement of the case (SOC) was issued in June 1984.  The Veteran perfected his appeal by filing a timely VA Form 9 in July 1984.  In a March 1985 decision, the Board denied the Veteran's claim of entitlement to service connection for a back disability.  This decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100(a) (a Board decision is final on the date stamped on the face of the decision).

In October 1989, the Veteran filed to reopen his claim of entitlement to service connection for a back disability.  His claim was denied in an RO letter dated December 1989, which notified the Veteran that new and material evidence had not been submitted to reopen his claim.

The Veteran's claims to reopen the issue of entitlement to service connection for a back disability were additionally denied by the RO in March 1991 and July 1996.  In a July 2002 rating decision, the RO again denied the Veteran's claim of entitlement to service connection for a back disability.  The Veteran disagreed with this denial and a SOC was issued in June 2004.  He perfected his appeal via a timely VA Form 9 in June 2004.  In a June 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran did not appeal the Board's June 2008 decision to the Court of Appeals for Veterans Claims (Court); as such, the decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.202, 20.1104.

In November 2008, the Veteran filed a claim to reopen the previously denied matter of entitlement to service connection for a low back disability.  In a November 2016 decision, the Board granted service connection for a low back disability.  A December 2016 rating decision implemented the Board's grant of service connection for degenerative changes of the lumbar spine; a 10 percent disability rating was assigned effective November 6, 2008, the date the Veteran's claim to reopen was received; a 40 percent rating was assigned from July 15, 2016.  The Veteran now seeks an earlier effective date for the award of service connection.  See, e.g., the Veteran's NOD dated December 2016.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of November 6, 2008 is the earliest effective date assignable for the award of service connection for degenerative changes of the lumbar spine.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board has reviewed the record and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for a low back disability following the last final denial in June 2008 and prior to the date the claim to reopen was received (November 6, 2008).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  He has pointed to no such communication.  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)  Here, the evidence clearly shows that the final disallowance, that is, the last disallowance determined to be a final decision by virtue of having not been appealed, is the June 2008 Board decision.  The evidence also shows that the date of receipt of the Veteran's claim to reopen was November 6, 2008, and no sooner.  Consequently, the only effective date for award of service connection that may be assigned for the Veteran's degenerative changes of the lumbar spine is the presently assigned date of November 6, 2008.

The Board has considered whether VA, Department of Corrections, and private treatment records documenting continuing complaints of low back symptoms may be considered to be an informal claim for benefits under 38 C.F.R. § 3.157.  However, 38 C.F.R. § 3.157 does not avail the Veteran.  Under § 3.157(a), a report of examination or hospitalization may be accepted as an informal claim for benefits if it meets the requirements of § 3.157(b).  38 C.F.R. § 3.157(b) provides:  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of [evidence listed under (b)(1), (2), or (3)] will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In the instant case, the June 2008 Board decision did not deny the Veteran's low back disability claim because the disability was not compensable to a degree.  As such, 38 C.F.R. § 3.157 is not for application.

Finally, the Veteran and his representative are contending that the Veteran's low back symptomatology began during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge.  See, e.g., the Veteran's NOD dated December 2016, and the statements of the Veteran's representative dated January 2017 and June 2017.  This amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced low back symptoms prior to the assigned effective date; that he did was evidence that provided a basis for the grant of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to November 6, 2008.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (indicating that "[n]o matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of clear and unmistakable error, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date"); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the grant of service connection for degenerative changes of the lumbar spine is no earlier than the currently assigned date of November 6, 2008.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to an effective date prior to November 6, 2008, for the grant of service connection for degenerative changes of the lumbar spine is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


